Citation Nr: 1708442	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  13-22 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Propriety of the discontinuance of the Veteran's VA compensation benefits for the period from August 4, 2005, to November 25, 2010, based on fugitive felon status.

2.  Entitlement to an evaluation in excess of 10 percent for left knee instability.

(The issues of whether the debt for the overpayment of VA compensation benefits, in the calculated amount of $25,180.13, was properly created and entitlement to a waiver of recovery of an overpayment of $25,180.13 created by fugitive felon status will be the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to May 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from June 2011 and July 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied payment of compensation for the period from August 4, 2005, to November 25, 2010, due fugitive felony status and denied an evaluation in excess of 10 percent for left knee instability, respectively.

In September 2013, the Veteran testified before one of the undersigned Veterans Law Judge at a videoconference hearing on the issues pertaining to his left knee and the discontinuance of his benefits due to fugitive felon status.  Thereafter, he testified at an April 2016 videoconference hearing before a different Veterans Law Judge, also undersigned, on these same two issues.  Transcripts from both Board hearings are associated with the VA electronic claims file.  

The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  Additionally, when two hearings have been held by different Veterans Law Judges concerning the same issues, the law also requires that the Board assign a third Veterans Law Judge to decide those issues because a proceeding before the Board may be assigned either to an individual Veterans Law Judge "or to a panel of not less than three members of the Board."  38 U.S.C.A. § 7102(a); 38 C.F.R. § 19.3.  Here, the Veteran was advised of the fact that the two issues listed on this decision will be reviewed and signed by a panel of three Veterans Law Judges in October 2016.  The October 2016 letter also gave the Veteran the option of having an additional hearing before the third Veterans Law Judge assigned to the panel.  Significantly, the Veteran was informed that "[i]f you do not respond within 30 days from the date of this letter, the Board will assume you do not want a third hearing and will proceed accordingly."  October 2016 Board letter to the Veteran (emphasis original).  As the Veteran did not respond to the letter, his waives his right to a third hearing.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011). 

The appeal was previously before the Board in May 2015, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets any further delay, this appeal must again be remanded.  Specifically, certain development requested in the Board's May 2015 remand has not been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance).

First, with regard to the issue regarding the propriety of the discontinuance of compensation, in its May 2015 remand, the Board directed the AOJ follow the new procedures for establishing "fugitive felon status" per Veterans Benefits Administration (VBA) Letter 20-14-09 (June 23, 2014).  Second, with regard the issue of left knee instability, the Board directed that the Veteran be afforded a new VA examination of the knee.  As neither of these directives has been accomplished, nor has a supplemental statement of the case been issued, a remand is necessary to ensure compliance with the Board's May 2015 remand.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for a VA examination to ascertain the severity of his service-connected left knee instability.  The electronic claims file (i.e. all relevant information contained in the Veterans Benefits Management System (VBMS) and/or Virtual VA (VVA)) should be made available to the examiner.

2.  Ensure that all proper procedures have been followed pursuant to the updated guidance set forth by the Undersecretary for Benefits of the VBA regarding fugitive felons in VBA Letter 20-14-09 (June 23, 2014) to include, as needed, identifying the National Crime Information Center (NCIC) offense code associated with the Veteran's August 2005 warrant.

3.  After completing the above and any other development as may be indicated the record, the Veteran's claims on the propriety of the discontinuance of his VA compensation benefits or the period from August 4, 2005, to November 25, 2010, based on fugitive felon status and for an evaluation in excess of 10 percent for left knee instability should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________                       ____________________________
            DAVID L. WIGHT   		                 H. M. WALKER
          Veterans Law Judge, 			   Veterans Law Judge,
     Board of Veterans' Appeals 		         Board of Veterans' Appeals




____________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




